DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 12-23 rejected under 35 U.S.C. 103 as being unpatentable over Erban (German Patent Publication # DE 10 2009 055160) in view of Yasui et al. (U.S. Patent Application Publication # 2009/0095562).

Regarding claims 12 and 20-21, Erban discloses a method for operating a motor vehicle, which includes at least one wheel axle having two drive wheels (fig 1, etc), the method comprising: 
controlling each of the drive units of the wheel axle as a function of a difference between the longitudinal torques applicable at the drive wheels of the wheel axle to the roadway (P3, 60, etc: “By means of the proposed wheel-specific drive, the traction on the roadway on which one drive wheel is moving on a normal roadway but the other drive wheel is moving on ice, can be implemented very well with minimized losses in order to optimize traction and driving dynamics” (P3); “occurs when driving on a roadway which is partially covered with ice and where one wheel of the vehicle is moving on the icy underlying surface” (P60)); and 
driving each of the drive wheels with a wheel-specific drive unit to move the motor vehicle on a roadway (figs 1-2: wheel specific drive units 3-4, etc).
Erban does not explicitly disclose using longitudinal forces rather than longitudinal torques. However, one is proportional to the other according to the equation T = r * F. Therefore controlling the drive units as a function of a difference between the longitudinal torques (as taught by Erban) would also be controlling the drive units as a function of a difference between the longitudinal forces as claimed. 
In the same field of endeavor, Yasui discloses using a difference between the longitudinal forces applicable at the drive wheels of the wheel axle to the roadway (P4, 14, 64, 68, 134, claim 2, etc). 
It would have been an obvious matter of design choice to use longitudinal forces rather than longitudinal torques, as well known in the art (basic physics) and/or taught 

Regarding claim 13, Erban discloses that the difference is determined as a function of an instantaneous friction coefficient between the roadway and the particular drive wheel, a wheel speed of the particular drive wheel, a longitudinal acceleration of the motor vehicle and/or a contact force of the particular drive wheel (P3, 60, etc).  

Regarding claim 14, Erban discloses that a torque difference is determined for the drive wheels as a function of the difference and is adjusted when controlling the drive units (P3-4, etc).  

Regarding claim 15, Erban discloses that the drive units are controlled to generate in each case a setpoint wheel torque as a function of a requested axle drive torque for the wheel axle (P3-4, etc).  

Regarding claim 16, Erban discloses that the particular setpoint wheel torque is determined from the half of the axle drive torque from the half of the torque difference (P63, etc).
  
Regarding claim 17, Erban discloses that the half of the torque difference is added to the half of the drive torque at one of the drive wheels and subtracted from the half of the drive torque at the other one of the drive wheels (P63, etc).  

Regarding claim 18, Erban discloses that a maximum torque difference is predefined as a function of an instantaneous driving situation (P6, 41, etc).  

Regarding claim 19, Erban discloses that wherein the driving situation is ascertained as a function of an adjusted steering angle, a steering torque applied by the driver of the motor vehicle, a transverse force, an acceleration force, a rotation rate and/or a driving speed of the motor vehicle (P6, 41, etc).

	      Regarding claim 22, Erban discloses the drive units include electric machines (P23, 27-30, etc).  

	          Regarding claim 23, Erban discloses that the drive units include wheel-proximal electric machines (P23, 27-30, etc).  .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shelley Chen/
Patent Examiner
Art Unit 3663
February 13, 2021